95 Ill. App.2d 446 (1968)
238 N.E.2d 167
City of Chicago, a Municipal Corporation, Plaintiff-Appellee,
v.
Richard Chiagouris, d/b/a Frontier Management Company, Defendant-Appellant.
Gen. No. 51,697.
Illinois Appellate Court  First District, Second Division.
May 14, 1968.
George Yellen, of Chicago, for appellant.
Raymond F. Simon, Corporation Counsel, of Chicago (Marvin E. Aspen and Edmund Hatfield, Assistant Corporation Counsel, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE McNAMARA.
Judgment affirmed.
Not to be published in full.